IN THE
                         TENTH COURT OF APPEALS

                               No. 10-10-00418-CV

                  IN THE INTEREST OF A.M.C., A CHILD



                          From the 52nd District Court
                             Coryell County, Texas
                          Trial Court No. CD-02-34444


                         MEMORANDUM OPINION


      Stephen C. appeals from the denial of a motion to modify custody of his minor

daughter, A.M.C. TEX. FAM. CODE ANN. §§ 156.001, et. seq. (West 2010). Tina Marie C.

a/k/a Tina Marie C. was named the sole managing conservator in the parties’ divorce

in 2003.   Stephen was appointed a possessory conservator and given supervised

visitation only at Tina’s sole discretion. Stephen complains that the trial court erred

“concerning Texas Statute Section 156.101(a)(2);” “concerning Texas Statute Section

153.001;” “concerning Texas Statute Section 153.002;” by “failing in its duties … by

allowing Tina … to continually be allowed to place her daughter, A.M.C., in potential

danger regarding the internet;” “regarding 18 U.S.C. 1513;” “regarding child support;”
and “regarding Tina … violating Minor, A.M.C.’s … 1st Amendment Rights – Freedom

of Religion.” We affirm.

Failure to Request Reporter’s Record

        This Court was notified by the official court reporter that a reporter’s record had

not been requested. We notified Stephen that his appeal would be submitted on the

clerk’s record alone if he did not request and make arrangements to pay for the

reporter’s record. TEX. R. APP. P. 37.3(c). Stephen notified this Court that he did not

wish to request the reporter’s record, at which time we advised the parties that the

appeal would be submitted on the clerk’s record only. Because there is no reporter’s

record, we are limited to considering only his issues that do not require a reporter’s

record for a decision. TEX. R. APP. P. 37.3(c).

Issues on Appeal

        Each of Stephen’s issues in this appeal as briefed include extensive arguments

and details regarding the testimony given at the final hearing on the motion to modify

conservatorship that he had filed. His issues as set forth in his brief relate to the trial

court’s failure to grant his motion to modify, not ruling in the best interest of the child,

denial of contact with the child, putting the child in danger due to actions on the

internet, failure to modify child support, and denial of letting A.M.C. attend religious

services, all of which require a reporter’s record for us to properly assess.

        Stephen’s failure to provide a complete record prevents us from granting him

any relief. When no findings of fact and conclusions of law are filed, we must presume

the trial court made all the necessary findings to support its judgment. Roberson v.

In the Interest of A.M.C.                                                             Page 2
Robinson, 768 S.W.2d 280, 281 (Tex. 1989). When no reporter’s record is filed, we must

assume the missing evidence supports the trial court’s ruling. Bryant v. United Shortline

Inc. Assurance Servs., 972 S.W.2d 26, 31 (Tex. 1998). These presumptions compel a

finding that the trial court’s decision was correct. We overrule issues one through

seven.

Conclusion

         We affirm the judgment of the trial court.



                                           TOM GRAY
                                           Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed March 30, 2011
[CV06]




In the Interest of A.M.C.                                                          Page 3